Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 24, 2019

                                    No. 04-19-00026-CV

                 STUDIO E. ARCHITECTURE AND INTERIORS, INC.,
                                  Appellants

                                              v.

                                    Emily LEHMBERG,
                                          Appellee

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-10649
                      Honorable Cathleen M. Stryker, Judge Presiding


                                       ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez, Justice

        This court issued its opinion in this case on April 17, 2019. On May 2, 2019, appellees
filed a motion for en banc reconsideration. The en banc court has considered the motion for en
banc reconsideration. The motion is DENIED. See TEX. R. APP. P. 49.7.



                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of May, 2019.

                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court